Name: COMMISSION REGULATION (EC) No 2270/96 of 27 November 1996 amending the import duties in the rice sector
 Type: Regulation
 Subject Matter: cooperation policy;  EU finance;  plant product;  consumption;  trade
 Date Published: nan

 28 . 11 . 96 EN Official Journal of the European Communities No L 306/33 COMMISSION REGULATION (EC) No 2270/96 of 27 November 1996 amending the import duties in the rice sector average import duty calculated differs by ECU 10 per tonne from the duty fixed, a corresponding adjustment is to be made; whereas such a difference has arisen; whereas it is therefore necessary to adjust the import duties fixed in Regulation (EC) No 2218/96, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice ('), Having regard to Commission Regulation (EC) No 1503/96 of 29 July 1996 laying down detailed rules for the application of Council Regulation (EC) No 3072/95 as regards import duties in the rice sector (2), as amended by Regulation (EC) No 2131 /96 (3), and in particular Article 4 ( 1 ) thereof, Whereas import duties in the rice sector have been fixed by Commission Regulation (EC) No 2218/96 (4); Whereas Article 4 ( 1 ) of Regulation (EC) No 1503/96 provides that if during the period of application , the HAS ADOPTED THIS REGULATION: Article 1 Annexes I and II to Regulation (EC) No 2218/96 are hereby replaced by Annexes I and II to this Regulation . Article 2 This Regulation shall enter into force on 28 November 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 November 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 329, 30 . 12 . 1995, p. 18 . (2 ) OJ No L 189, 30 . 7. 1996, p. 71 . H OJ No L 285, 7 . 11 . 1996, p. 6 . (4) OJ No L 296, 21 . 11 . 1996, p . 41 . No L 306/34 Ã Ã Ã  Official Journal of the European Communities 28 . 11 . 96 ANNEX I to the Commission Regulation of 27 November 1996 amending the import duties on rice and broken rice (ECU/tonne) I Duties ( 5 ) CN code Third countries ACP Basmati (except ACP and Bangladesh India \ Bangladesh) (') f) C )(2) 0 (4) and Pakistan (') 1006 10 21 0 140,81 1006 10 23 0 140,81 1006 10 25 0 140,81 1006 10 27 0 140,81 1006 10 92 0 140,81 1006 10 94 0 140,81 1006 10 96 0 140,81 1006 10 98 0 140,81 1006 20 11 0 177,31 1006 20 13 o 177,31 1006 20 15 o . 177,31 1006 20 17 314,91 153,12 64,91 1006 20 92 0 177,31 1006 20 94 0 177,31 1006 20 96 0 177,31 1006 20 98 314,91 153,12 64,91 1006 30 21 0 271,09 1006 30 23 0 271,09 1006 30 25 0 271,09 1006 30 27 0 271,09 1006 30 42 C) 271,09 1006 30 44 0 271,09 1006 30 46 n 271,09 1006 30 48 o 271,09 1006 30 61 o 271,09 1006 30 63 o 271,09 1006 30 65 0 271,09 1006 30 67 0 271,09 1006 30 92 0 271,09 1006 30 94 0 271,09 1006 30 96 o 271,09 1006 30 98 o 271,09 1006 40 00 o 84,38 (') Subject to the application of the provisions of Articles 12 and 13 of amended Council Regulation (EEC) No 715/90 (OJ No L 84, 30 . 3 . 1990 , p. 85). ( 2) In accordance with Regulation (EEC) No 715/90 , the duties are not applied to products originating in the African , Caribbean and Pacific States and imported directly into the overseas department of Reunion . (') The import levy on rice entering the overseas department of Reunion is specified in Article 1 1 ( 3 ) of Regulation (EC) No 3072/95 . (4) The duty on imports of rice not including broken rice (CN code 1006 40 00), originating in Bangladesh is applicable under the arrangements laid down in Council Regulation (EEC) No 3491 /90 (OJ No L 337, 4 . 12 . 1990 , p. 1 ) and amended Commission Regulation (EEC) No 862/91 (OJ No L 88 , 9 . 4 . 1991 , p. 7). ( s ) No import duty applies to products originating in the OCT pursuant to Article 101 ( 1 ) of amended Council Decision 91 /48 2/EEC (OJ No L 263 , 19 . 9 . 1991 , p. 1 ). ( 6 ) For husked rice of the Basmati variety originating in India and Pakistan , a reduction of ECU 250 per tonne applies (Article 4b of amended Regulation (EC) No 1503/96). 0 Duties fixed in the Common Customs Tariff . 28 . 11 . 96 EN Official Journal of the European Communities No L 306/35 ANNEX II Calculation of import duties for rice Paddy Indica rice JapÃ ³nica rice Broken rice Husked Milled Husked Milled 1 . Import duty (ECU/tonne) C ) 314,91 572,00 363,30 572,00 C ) 2. Elements of calculation : (a) Arag cif price ($/tonne)  407,02 368,75 380,00 420,00  (b) fob price ($/tonne)    350,00 390,00  (c) Sea freight ($/tonne)    30,00 30,00  (d) Source  USDA USDA Operators Operators  (') Duties fixed in the Common Customs Tariff .